USCA11 Case: 21-10730      Date Filed: 10/26/2021   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10730
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
DAVID WAYNE ARING,
                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 4:20-cr-00045-AW-MAF-1
                   ____________________
USCA11 Case: 21-10730        Date Filed: 10/26/2021     Page: 2 of 6




2                      Opinion of the Court                21-10730

Before BRANCH, LAGOA, and BRASHER, Circuit Judges.
PER CURIAM:
       David Aring appeals his sentence for receipt of materials
containing child pornography. Aring challenges the substantive
reasonableness of his lifetime term of supervised release, as well as
the substantive reasonableness of special conditions of his super-
vised release that bar him from using a computer or the Internet
without his probation officer’s approval. Aring also argues that the
special conditions of his supervised release violate his First Amend-
ment rights. For the following reasons, we affirm.
                                 I.
       Aring pled guilty to a charge of receiving materials contain-
ing child pornography in violation of 18 U.S.C. § 2252A(a)(2) and
(b)(1). Aring’s indictment and plea resulted from a search of his
home in which a large volume of child pornography was discov-
ered, including videos and images showing prepubescent children
as young as three years old being molested. The district court sen-
tenced Aring to 90 months’ imprisonment with lifetime supervi-
sion to follow. The district court imposed several special condi-
tions of supervised release, among them that Aring “shall not pos-
sess or use a computer without the prior approval of the probation
officer” and “shall not access the Internet or any ‘on-line computer
service’ at any location (including employment) without the prior
approval of the probation officer.” Aring timely appealed, chal-
lenging only the terms and conditions of his supervised release.
USCA11 Case: 21-10730         Date Filed: 10/26/2021     Page: 3 of 6




21-10730                Opinion of the Court                         3

       We review the reasonableness of a sentence, including the
imposition of terms and conditions of supervised release, under a
deferential abuse-of-discretion standard. Gall v. United States, 552
U.S. 38, 51 (2007); United States v. Ridgeway, 319 F.3d 1313, 1315
(11th Cir. 2003). The party challenging the sentence bears the bur-
den of demonstrating that the sentence is unreasonable in light of
the record, the 18 U.S.C. § 3553(a) factors, and “the substantial def-
erence afforded to sentencing courts.” United States v. Rosales-
Bruno, 789 F.3d 1249, 1256 (11th Cir. 2015).
        We evaluate a sentence’s substantive reasonableness by con-
sidering whether the sentence achieves the sentencing purposes
stated in § 3553(a). See id. The district court must impose a sen-
tence that is sufficient, but not greater than necessary, to comply
with the purposes listed in § 3553(a)(2), including the need to re-
flect the seriousness of the offense, promote respect for the law,
provide just punishment for the offense, deter criminal conduct,
and protect the public from the defendant’s future criminal con-
duct. 18 U.S.C. § 3553(a)(2); United States v. Croteau, 819 F.3d
1293, 1309 (11th Cir. 2016). The district court must also consider
the nature and circumstances of the offense and the history and
characteristics of the defendant. 18 U.S.C. § 3553(a)(1).
       We will vacate a sentence only if we are left with the definite
and firm conviction that the district court committed a clear error
of judgment in weighing the § 3553(a) factors by arriving at a sen-
tence that is outside the range of reasonable sentences dictated by
the facts of the case. United States v. Irey, 612 F.3d 1160, 1190 (11th
USCA11 Case: 21-10730          Date Filed: 10/26/2021      Page: 4 of 6




4                       Opinion of the Court                   21-10730

Cir. 2010) (en banc). The district court abuses its discretion when
it fails to consider relevant factors that were due significant weight,
gives an improper or irrelevant factor significant weight, or com-
mits a clear error of judgment by balancing proper factors unrea-
sonably. Id. at 1189. We presume that a sentence is reasonable if
it is within the applicable Sentencing Guidelines range. United
States v. Wayerski, 624 F.3d 1342, 1353 (11th Cir. 2010).
         The district court did not abuse its discretion by sentencing
Aring to lifetime supervision. The guidelines recommend a super-
vised release term of five years to life for sex offenses like Aring’s.
U.S.S.G. § 5D1.2(b). The Sentencing Commission’s policy state-
ment accompanying this provision recommends “the statutory
maximum term of supervised release” for sex offenses—in this
case, life. Id.; see 18 U.S.C. § 3583(k) (providing that the “author-
ized term of supervised release . . . for any offense under section
. . . 2252A . . . is any term of years not less than 5, or life”). In im-
posing lifetime supervision, the district court considered factors
such as the horrific nature of the pornographic images Aring pos-
sessed over a period of years, which included images of girls as
young as three being molested. The district court expressed con-
cern about whether Aring fully appreciated the harm to the victims
of the child pornography he possessed and consumed. The district
court also noted that, “if things go well,” the length of Aring’s su-
pervision “can be modified later” by the district court. The district
court’s imposition of lifetime supervision was within the range of
reasonable sentences in this case.
USCA11 Case: 21-10730         Date Filed: 10/26/2021     Page: 5 of 6




21-10730                Opinion of the Court                         5

        The district court also did not abuse its discretion in impos-
ing special conditions of supervised release prohibiting Aring from
using a computer or the Internet without his probation officer’s ap-
proval. The guidelines contain a policy statement recommending
special conditions of supervised release “limiting the use of a com-
puter or an interactive computer service in cases in which the de-
fendant used such items.” U.S.S.G. § 5D1.3(d)(7)(B). That recom-
mendation applies here. Aring received a large volume of child
pornography via the Internet. This Court “uniformly ha[s] ‘upheld
conditions limiting computer access, emphasizing that such access
could well enable a sex offender to offend once again.’” United
States v. Cordero, 7 F.4th 1058, 1070 (11th Cir. 2021) (quoting
United States v. Carpenter, 803 F.3d 1224, 1239 (11th Cir. 2015)).
The district court noted that Aring’s special conditions of super-
vised release do not amount to an absolute bar on Aring’s use of a
computer or the Internet. The district court sentenced Aring with
the “expectation that if there is a professional need for it,” while on
supervised release, Aring will be allowed to use a computer or the
Internet as appropriate with the approval and monitoring of the
probation office. As with the term of his supervised release, Aring
is free to ask for a modification of his supervised release conditions
later. See 18 U.S.C. § 3583(e).
                                  II.
       Aring’s constitutional argument is unavailing. Aring did not
raise this argument in the district court, so we review it for plain
error. Aring argues that the special conditions of his supervised
USCA11 Case: 21-10730       Date Filed: 10/26/2021    Page: 6 of 6




6                     Opinion of the Court                21-10730

release prohibiting him from using a computer or the Internet
without his probation officer’s approval are unconstitutional under
Packingham v. North Carolina, 137 S. Ct. 1730 (2017). They are
not. This Court’s opinion in United States v. Bobal, 981 F.3d 971
(11th Cir. 2020)—in which we held that “[a] district court does not
commit plain error by imposing a computer restriction as a special
condition of supervised release, even if the term of supervised re-
lease is life”—squarely forecloses Aring’s constitutional argument.
See Cordero, 7 F.4th at 1070–71. Because Aring has not shown that
his sentence is substantively unreasonable or unconstitutional, we
affirm.
AFFIRMED.